Order entered August 13, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00267-CR
                                     No. 05-13-00268-CR
                                     No. 05-13-00269-CR

                        CHRISTOPHER JAMES RYALS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause No. F05-18864-U, F12-40687-U, F12-41706-U

                                           ORDER
       The Court has before it appellant’s August 5, 2013 motion to extend time to file his brief.

In the motion, counsel states the record is not complete. The Court has reviewed the record

before it and determined the following.

      In cause no. 05-13-00267-CR, it appears a plea hearing was conducted on November 2,
       2005 and a punishment hearing was conducted on January 19, 2006. The records of these
       hearings have not been filed, and the Court cannot determine from the clerk’s record who
       recorded the hearings.

      In cause no. 05-13-00268-CR, a plea hearing was conducted on June 20, 2012. The
       docket sheet contained in the clerk’s record reflects that Winnie Lacy recorded the
       hearing.
      In all three cases, a hearing was conducted on February 13, 2013. The reporter’s record
       of this hearing has been filed.

       Accordingly, the Court ORDERS the trial court to conduct a hearing to determine the

following:

      As to cause no. 05-13-00267-CR, (1) whether hearings were conducted on November 2,
       2005 and January 19, 2006; (2) if hearings were conducted on those dates, whether the
       hearings were recorded; (3) if the hearings were recorded, the name of the court
       reporter(s) who recorded the hearings; (4) whether the notes are available and can be
       transcribed; (5) if the notes are available, the date by which the records will be filed; and
       (6) if the notes are not available or cannot be transcribed, whether appellant is at fault for
       the loss or destruction of the notes and whether the parties can agree on a substituted
       record.

      As to cause no. 05-13-00268-CR, (1) whether the notes of the June 20, 2012 hearing are
       available and can be transcribed; (2) if the notes are available, the date by which the
       record will be filed; and (3) if the notes are not available or cannot be transcribed,
       whether appellant is at fault for the loss or destruction of the notes and whether the
       parties can agree on a substituted record.

       We ORDER the trial court to transmit a record of the proceedings, including its written

   findings of fact, any orders, and any supporting documentation to this Court within THIRTY

   DAYS of the date of this order.

       We ABATE the appeals to allow the trial court to comply with the order. The appeals

   shall be reinstated thirty days from the date of this order or when the findings are received.


                                                      /s/    LANA MYERS
                                                             JUSTICE